UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14749 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0910696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 265 Turner Drive, Durango, CO 81303 (Address of principal executive offices, including zip code) (970) 259-0554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On June 30, 2014, the registrant had outstanding 6,209,056 shares of its common stock, $.03 par value. 1 ROCKYMOUNTAIN CHOCOLATE FACTORY, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION 18 ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. MINE SAFETY DISCLOSURES 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 19 SIGNATURE 19 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended May 31, Revenues Sales $ $ Franchise and royalty fees Total revenues Costs and Expenses Cost of sales, exclusive of depreciation and amortization expense of $89,628 and $71,870, respectively Franchise costs Sales and marketing General and administrative Retail operating Depreciation and amortization Restructuring and acquisition related charges - Total costs and expenses Income from Operations Other Income (Expense) Interest expense ) - Interest income Other Income (Expense), net ) Income Before Income Taxes Income Tax Provision Consolidated Net Income $ $ Less: Net (loss) income attributable to non-controlling interest Net Income attributable to RMCF $ $ Basic Earnings per Common Share $ $ Diluted Earnings per Common Share $ $ Weighted Average Common Shares Outstanding Dilutive Effect of Stock Options Weighted Average Common Shares Outstanding, Assuming Dilution The accompanying notes are an integral part of these consolidated financial statements. 3 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, February 28, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $587,056 and $543,683, respectively Notes receivable, current portion, less current portion of the valuation allowance of $33,926 and $33,047, respectively Refundable income taxes - Inventories, less reserve for obsolete inventory of $200,129 and $204,068, respectively Deferred income taxes Other Total current assets Property and Equipment, Net Other Assets Notes receivable, less current portion and valuation allowance of $24,200 and $24,200, respectively Goodwill, net Franchise rights, net Intangible assets, net Other Total other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current maturities of long term debt $ $ Accounts payable Accrued salaries and wages Other accrued expenses Dividend payable Deferred income Total current liabilities Long-Term Debt, Less Current Maturities Deferred Income Taxes Commitments and Contingencies Stockholders’ Equity Preferred stock, $.10 par value; 250,000 authorized; 0 shares issued and outstanding Series A Junior Participating Preferred Stock, authorized 50,000 shares - - Undesignated series, authorized 200,000 shares - - Common stock, $.03 par value, 100,000,000 shares authorized, 6,080,290 and 6,068,470 issued and outstanding, respectively Additional paid-in capital Retained earnings Non-controlling interest in equity of subsidiary Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended May 31, 2014 2013 Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loss on accounts and notes receivable Provision for obsolete inventory - Gain on sale of property and equipment ) ) Expense recorded for stock based compensation Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable Inventories Other current assets ) ) Accounts payable ) Accrued liabilities ) Deferred income ) Net cash provided by operating activities Cash Flows From Investing Activities Addition to notes receivable ) ) Proceeds received on notes receivable Proceeds from sale or distribution of assets - Purchases of property and equipment ) ) Other Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Tax benefit of stock awards Dividends paid ) ) Issuance of common stock, net ) - Net cash used in financing activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations The accompanying consolidated financial statements include the accounts of Rocky Mountain Chocolate Factory, Inc. (“RMCF”), its wholly-owned subsidiary, Aspen Leaf Yogurt, LLC (“ALY”) and its 40%-owned subsidiary, U-Swirl, Inc. (“U-Swirl”), of which RMCF has financial control (collectively, the “Company”). All intercompany balances and transactions have been eliminated in consolidation. As of May 31, 2014, RMCF held approximately 40% of U-Swirl’soutstanding common stock. Additionally, RMCF has the right to acquire approximately 27,100,000 shares of U-Swirl’s common stock through the conversion of outstanding debt owed by U-Swirl to RMCF. If RMCF exercised this conversion right, RMCF would hold approximately 75% of U-Swirl’s common stock. Certain directors of RMCF constitute a majority of the directors of U-Swirl. Pursuant to a voting agreement among RMCF, ALY and certain shareholders of U-Swirl, the parties agree to vote their shares such that certain designees of RMCF shall constitute a majority of U-Swirl’s board of directors so long as RMCF or its affiliates own greater than 10% of U-Swirl’s outstanding common stock. RMCF is an international franchisor, confectionery manufacturer and retail operator in the United States, Canada, Japan, South Korea, and the United Arab Emirates. RMCF manufactures an extensive line of premium chocolate candies and other confectionery products. ALY was incorporated in the State of Colorado as Aspen Leaf Yogurt, Inc. on September 30, 2010 and organized through conversion as Aspen Leaf Yogurt, LLC on October 14, 2010. ALY was a franchisor and retail operator of self-serve frozen yogurt retail units until the sale of substantially all assets in January 2013. As of January 2013, the Company ceased to operate any Company-owned Aspen Leaf Yogurt locations, or sell and support franchise locations. On January 14, 2013, Ulysses Asset Acquisition, LLC (“Newco”), a wholly-owned subsidiary of the Company formed in the State of Colorado on January 2, 2013, entered into an agreement to acquire substantially all of the franchise rights of YHI, Inc. and Yogurtini International, LLC (collectively, “Yogurtini”), which are the franchisors of self-serve frozen yogurt retail units branded as “Yogurtini.” In addition, on January 14, 2013, the Company entered into two agreements to sell all of its membership interests in Newco and substantially all of its assets in ALY to U-Swirl, Inc., a publicly traded company (OTCQB: SWRL), in exchange for a 60% controlling equity interest in U-Swirl, Inc. U-Swirl, Inc. is in the business of offering consumers frozen desserts such as yogurt and sorbet. U-Swirl launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept. U-Swirl has built and operates cafés owned and operated by U-Swirl, Inc. (“Company-owned”) and franchises to others the right to own and operate U-Swirl cafés. It also franchises and operates self-serve frozen yogurt cafes under the names “Yogurtini,” “CherryBerry,” “Josie’s Frozen Yogurt,” “Yogli Mogli Frozen Yogurt,” “Fuzzy Peach Frozen Yogurt,” and “Aspen Leaf Yogurt” as a result of the transactions described above. On January 17, 2014, U-Swirl entered into an Asset Purchase Agreement with CherryBerry, which was the franchisor of self-serve frozen yogurt cafés branded as “CherryBerry.” Pursuant to the CherryBerry Purchase Agreement, U-Swirl purchased certain assets of CherryBerry used in its business of franchising frozen yogurt cafés, including all of its franchise rights and one company-owned café. The assets were acquired for approximately $4.25 million in cash and 4 million shares of U-Swirl common stock. U-Swirl also entered into an Asset Purchase Agreement with Yogli Mogli LLC, which was the franchisor of self-serve frozen yogurt cafés branded as “Yogli Mogli”. Pursuant to the Yogli Mogli Purchase Agreement, U-Swirl purchased certain assets of Yogli Mogli used in its business of franchising frozen yogurt cafés, including all of its franchise rights and four company-owned cafés. The assets were acquired for approximately $2.15 million in cash and $200,000 in shares of U-Swirl common stock. The Yogli Mogli Purchase Agreement contains customary representations and warranties, covenants and indemnification obligations. On February 20, 2014 U-Swirl entered into an Asset Purchase Agreement to acquire the business assets of Fuzzy Peach Franchising, LLC. The acquisition of all intellectual property and worldwide franchise and license rights includes the rights associated with 17 Fuzzy Peach Frozen Yogurt stores. U-Swirl purchased the Fuzzy Peach Franchising, LLC assets for $481,000 in cash paid at the time of closing, plus an earn-out that could increase the purchase price by up to another $349,000 based upon royalty income generated by Fuzzy Peach stores over the next twelve months. The Company’s revenues are currently derived from three principal sources: sales to franchisees and others of chocolates and other confectionery products manufactured by the Company; the collection of initial franchise fees, royalty and marketing fees from franchisees’ sales; and sales at Company-owned stores of chocolates, frozen yogurt, and other confectionery products. 6 The following table summarizes the number of stores operating under RMCF and its subsidiaries at May 31, 2014: Sold, Not Yet Open Open Total Rocky Mountain Chocolate Factory Company-owned stores - 6 6 Franchise stores – Domestic stores 5 Franchise stores – Domestic kiosks - 6 6 International License Stores 1 69 70 Cold Stone Creamery – co-branded 5 65 70 U-Swirl, Inc. Stores (Including all associated brands) Company-owned stores - 11 11 Company-owned stores – co-branded - 2 2 Franchise stores – Domestic stores - Franchise stores – Domestic – co-branded - 11 11 International License Stores - 6 6 Total 11 Basis of Presentation The accompanying consolidated financial statements have been prepared by the Company, without audit, and reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial reporting and Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the consolidated financial statements reflect all adjustments (of a normal and recurring nature) which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three months ended May 31, 2014 are not necessarily indicative of the results to be expected for the entire fiscal year. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended February 28, 2014. Subsequent Events In June 2014, the Company entered into a definitive agreement to sell three company-owned cafés. The Company received a deposit of $600,000 from the buyer in May 2014 to secure the rights to acquire the assets through a definitive agreement. These cafés were acquired in January 2014 as part of the Yogli Mogli Acquisition. The Company believes that the sale of these assets will approximate the preliminary value assigned to the assets and that the sale of the assets will not have a material impact on results of operations. Stock-Based Compensation At May 31, 2014, the Company had stock-based compensation plans for employees and non-employee directors that authorized the granting of stock awards, including stock options and restricted stock units. The Company recognized $214,323 of stock-based compensation expense during the three months ended May 31, 2014 compared with $142,808 during the three months ended May 31, 2013. Compensation costs related to stock-based compensation are generally amortized over the vesting period. 7 The following table summarizes stock option transactions for common stock during the three months ended May 31, 2014 and 2013: Three Months Ended May 31, Outstanding stock options as of February 28: Granted - - Exercised ) - Cancelled/forfeited - ) Outstanding stock options as of May 31: Weighted average exercise price $ $ Weighted average remaining contractual term (in years) The following table summarizes non-vested restricted stock unit transactions for common stock during the three months ended May 31, 2014 and 2013: Three Months Ended May 31, Outstanding non-vested restricted stock units as of February 28: Granted - Vested ) ) Cancelled/forfeited - - Outstanding non-vested restricted stock units as of May 31: Weighted average grant date fair value $ $ Weighted average remaining vesting period (in years) During the three months ended May 31, 2014, the Company issued 4,000 fully vested, unrestricted shares of stock to non-employee directors compared with 4,000 fully vested, unrestricted shares of stock to non-employee directors in the three months ended May 31, 2013. In connection with these non-employee director stock issuances, the Company recognized $47,480 and $48,400 of stock-based compensation expense during the three-month period ended May 31, 2014 and 2013, respectively. During the three months ended May 31, 2014, the Company recognized $166,843 of stock-based compensation expense related to non-vested, non-forfeited restricted stock unit grants. The restricted stock units generally vest between 17% and 20% annually over a period of five to six years. Total unrecognized compensation expense of non-vested, non-forfeited restricted stock units, as of May 31, 2014, was $2,981,018, which is expected to be recognized over the weighted average period of 4.8 years. No restricted stock units were granted during the three months ended May 31, 2014. During the three month period ended May 31, 2013, the Company granted 280,900 shares of restricted stock units with a grant date fair value of $3,437,950 or $12.24 per share. The restricted stock unit grants vest between 17% and 20% annually over a period of five to six years. There were no stock options awarded during the three months ended May 31, 2014 or 2013. The Company recognized $82,449 of U-Swirl, Inc. stock-based compensation expense during the three months ended May 31, 2014 compared with $28,223 recognized during the three months ended May 31, 2013. NOTE 2 - EARNINGS PER SHARE Basic earnings per share is calculated using the weighted-average number of common shares outstanding. Diluted earnings per share reflects the potential dilution that could occur from common shares issuable through stock options and restricted stock units. For the three months ended May 31, 2014 and 2013, 12,936 and 101,661 stock options were excluded, respectively, from the computation of earnings per share because their effect would have been anti-dilutive. Restricted stock units become dilutive within the period granted and remain dilutive until the units vest and are issued as common stock. 8 NOTE 3 – INVENTORIES The Company held the following inventory at May 31, 2014 and February 28, 2014: May 31, 2014 February 28, 2014 Ingredients and supplies $ $ Finished candy U-Swirl, Inc. food and packaging Total inventories $ $ NOTE 4 - PROPERTY AND EQUIPMENT, NET Property and equipment at May 31, 2013 and February 28, 2013 consists of the following: May 31, 2014 February 28, 2014 Land $ $ Building Machinery and equipment Furniture and fixtures Leasehold improvements Transportation equipment Capital work in progress - Less accumulated depreciation Property and equipment, net $ $ NOTE 5 - STOCKHOLDERS’ EQUITY Cash Dividend The Company paid a quarterly cash dividend of $0.11 per share of common stock on March 14, 2014 to shareholders of record on February 28, 2014. The Company paid a quarterly cash dividend of $0.11 per share of common stock on June 13, 2014 to shareholders of record on June 3, 2014. Future declaration of dividends will depend on, among other things, the Company's results of operations, capital requirements, financial condition and on such other factors as the Company's Board of Directors may in its discretion consider relevant and in the best long term interest of the shareholders. NOTE 6 – SUPPLEMENTAL CASH FLOW INFORMATION Three Months Ended May 31, Cash paid (received) for: Interest, net $ $ ) Income taxes Non-Cash Operating Activities Accrued Inventory Non-Cash Financing Activities Dividend payable $ $ 9 NOTE 7 - OPERATING SEGMENTS The Company classifies its business interests into five reportable segments: Franchising, Manufacturing, Retail Stores, U-Swirl, Inc. operations and Other. The accounting policies of the segments are the same as those described in the summary of significant accounting policies in Note 1 to these consolidated financial statements and Note 1 to the Company’s financial statements included in the Company’s Annual Report on Form 10-K for the year ended February 28, 2013. The Company evaluates performance and allocates resources based on operating contribution, which excludes unallocated corporate general and administrative costs and income tax expense or benefit. The Company’s reportable segments are strategic businesses that utilize common merchandising, distribution, and marketing functions, as well as common information systems and corporate administration. All inter-segment sales prices are market based. Each segment is managed separately because of the differences in required infrastructure and the difference in products and services: Three Months Ended May 31, 2014 Franchising Manufacturing Retail U-Swirl, Inc. Other Total Total revenues $ 1,448,264 $ 6,190,662 $ 502,791 $ 2,501,692 $ - $ Intersegment revenues ) ) - - - ) Revenue from external customers 1,447,651 5,870,072 502,791 2,501,692 - Segment profit (loss) 636,183 1,481,664 ) 200,360 ) Total assets 1,256,360 11,103,741 1,254,183 17,345,621 8,638,891 Capital expenditures - 61,105 16,088 39,673 2,327 Total depreciation & amortization 10,049 90,160 9,449 226,100 38,654 Three Months Ended May 31, 2013 Franchising Manufacturing Retail U-Swirl, Inc. Other Total Total revenues $ $ 6,726,056 $ 515,138 $ 1,717,406 $ - $ Intersegment revenues - ) - - - ) Revenue from external customers - Segment profit (loss) 848,444 1,748,467 ) 168,079 ) Total assets 1,334,534 10,035,858 1,277,606 3,357,523 7,465,193 Capital expenditures 8,451 31,481 5,611 - 12,252 Total depreciation & amortization 8,593 72,373 14,740 105,578 34,472 Revenue from one customer of the Company’s Manufacturing segment represented approximately $1.6 million of the Company’s revenues from external customers during the three months ended May 31, 2014 compared to $1.8 million during the three months ended May 31, 2013. 10 NOTE 8 – GOODWILL AND INTANGIBLE ASSETS Intangible assets at May 31, 2014 and February 28, 2014 consist of the following: May 31, 2014 February 28, 2014 Amortization Period (years) Gross Carrying Value Accumulated Amortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Store design 10 $ Packaging licenses 3-5 Packaging design 10 Trademark/Non competition agreements 5-20 Total Intangible assets not subject to amortization Franchising segment- Company stores goodwill Franchising goodwill Manufacturing segment-Goodwill Trademark - - Total Goodwill Franchise Rights 20 Total intangible assets $ Amortization expense related to intangible assets totaled $91,930 and $159 during the three months ended May 31, 2014 and 2013, respectively. At May 31, 2014, annual amortization of intangible assets, based upon our existing intangible assets and current useful lives, is estimated to be the following: $ Thereafter Total $ NOTE 9 – RELATED PARTY TRANSACTIONS The Company has entered into Franchise Agreements and a Development Agreement with a member of the Company’s Board of Directors. The Director operates two ALY locations under the Franchise Agreements and the Development Agreement. As of May 31, 2014, the Company had receivables of approximately $1,100 due from the Director associated with the director’s ownership and operation of the two current ALY locations. U-Swirl, Inc. was owed $13,628 and $11,989 as of May 31, 2014 and February 28, 2014, respectively, from a U-Swirl franchise that is owned and operated by the grandchildren of the Company’s Chief Marketing Officer. The corporate secretary and treasurer of the franchise is also the Company’s corporate secretary. As of May 31, 2014 and February 28, 2014, U-Swirl, Inc. had deferred revenue of $30,000 and $30,000, respectively, from an area developer in which the Company’s Chief Executive Officer and Chief Operating Officer have a minority interest. 11 NOTE 10 – RESTRUCTURING AND ACQUISITION RELATED CHARGES On January 17, 2014, U-Swirl entered into an Asset Purchase Agreement with CherryBerry, which was the franchisor of self-serve frozen yogurt retail stores branded as “CherryBerry.” Pursuant to the CherryBerry Purchase Agreement, U-Swirl purchased certain assets of CherryBerry used in its business of franchising frozen yogurt stores, including all of its franchise rights and one company-owned store. On January 17, 2014 U-Swirl also entered into an Asset Purchase Agreement with Yogli Mogli, which was the franchisor of self-serve frozen yogurt retail stores branded as “Yogli Mogli”. Pursuant to the Yogli Mogli Purchase Agreement, U-Swirl purchased certain assets of Yogli Mogli used in its business of franchising frozen yogurt stores, including all of its franchise rights and four company-owned stores. On February 20, 2014 U-Swirl entered into an Asset Purchase Agreement to acquire the business assets of Fuzzy Peach Franchising, LLC. The acquisition of all intellectual property and worldwide franchise and license rights includes the rights associated with 17 Fuzzy Peach Frozen Yogurt stores. Associated with these transactions, the Company recorded net restructuring charges of $124,551 during the three months ended May 31, 2014. Restructuring and acquisition charges incurred were comprised of the following for the three months ended May 31: Professional fees $ Severance/transitional compensation Other Total $ 12 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Note Regarding Forward-Looking Statements The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the unaudited consolidated financial statements and related notes of the Company included elsewhere in this report. The statements included in this report other than statements of historical fact, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and within the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, and include statements regarding our cash flow, dividends, operating income and future growth. Many of the forward-looking statements contained in this document may be identified by the use of forward-looking words such as "will," "believe," "expect," "anticipate," "estimate," and "potential," or similar expressions. Factors which could cause results to differ include, but are not limited to: changes in the confectionery business environment, seasonality, consumer interest in our products, general economic conditions, the success of U-Swirl, Inc., receptiveness of our products internationally, consumer trends, costs and availability of raw materials, competition, the success of our co-branding strategy and the effect of government regulations. Government regulations which we and our franchisees either are or may be subject to and which could cause results to differ from forward-looking statements include, but are not limited to: local, state and federal laws regarding health, sanitation, safety, building and fire codes, franchising, employment, manufacturing, packaging and distribution of food products and motor carriers. For a detailed discussion of the risks and uncertainties that may cause our actual results to differ from the forward-looking statements contained herein, please see the “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended February 28, 2014 which can be viewed at the SEC’s website at www.sec.gov or through our website at www.rmcf.com. These forward-looking statements apply only as of the date of this report. Readers are cautioned not to place undue reliance on the forward-looking statements in this Quarterly Report on Form 10-Q. Except as required by law, we are not obligated to release publicly any revisions to these forward-looking statements that might reflect events or circumstances occurring after the date of this report or those that might reflect the occurrence of unanticipated events. Unless otherwise specified, the “Company,” “we,” “us” or “our” refers to Rocky Mountain Chocolate Factory, Inc. and its consolidated subsidiaries. Overview We are a product-based international franchisor, confectionery manufacturer and retail operator. Our revenues and profitability are derived principally from our franchised/licensed system of retail stores that feature chocolate, frozen yogurt, and other confectionery products. We also sell our candy in selected locations outside our system of retail stores and license the use of our brand with certain consumer products. We own and operate nineteen retail units as a laboratory to test marketing, design and operational initiatives. The most important factors in continued growth in our earnings are ongoing unit growth, increased same-store sales and increased same-store pounds purchased from the factory. Historically, unit growth has more than offset decreases in same-store sales and same-store pounds purchased. Our ability to successfully achieve expansion of our Rocky Mountain Chocolate Factory and frozen yogurt franchise systems depends on many factors not within our control, including the availability of suitable sites for new store establishment, the availability of adequate financing options and the availability of qualified franchisees to support such expansion. Efforts to reverse the decline in same-store pounds purchased from the factory by franchised stores and to increase total factory sales depend on many factors, including new store openings, same-store sales, and the receptivity of our franchise system to our product introductions and promotional programs. In January 2013, Ulysses Asset Acquisition, LLC (“Newco”), a wholly-owned subsidiary formed in the State of Colorado on January 2, 2013, entered into an agreement to acquire substantially all of the assets of YHI, Inc. and Yogurtini International, LLC (collectively, “Yogurtini”), which are the franchisors of self-serve frozen yogurt retail units branded as “Yogurtini.” In addition, we entered into two agreements to sell all of our membership interests in Newco and substantially all of our assets in Aspen Leaf Yogurt, LLC to U-Swirl, Inc., a publicly traded company (QTCQB: SWRL), in exchange for a 60% controlling equity interest in U-Swirl, Inc. Upon completion of these transactions, we ceased to operate any Company-owned Aspen Leaf Yogurt locations or sell and support franchise locations. U-Swirl is in the business of offering consumers frozen desserts such as yogurt and sorbet. U-Swirl launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and is franchising this concept. U-Swirl has built and operates cafés owned and operated by U-Swirl and franchises to others the right to own and operate U-Swirl cafés. In January 2014 and February 2014, U-Swirl acquired the franchise systems of self-serve frozen yogurt retail units branded as “CherryBerry,” “Yogli Mogli Frozen Yogurt” and “Fuzzy Peach Frozen Yogurt.” U-Swirl also operates self-serve frozen yogurt retail units branded as “Josie’s Frozen Yogurt.” As of May 31, 2014, we own approximately 40% of U-Swirl’s outstanding common stock, and the results of U-Swirl are consolidated in our results. We believe that the acquisition of a controlling interest in U-Swirl, Inc. will provide us with the ability to reverse operating losses incurred by the development and operation of Aspen Leaf Yogurt, LLC and provide an opportunity to continue to expand our presence in the self-serve frozen yogurt industry. Our ability to execute on this strategy is dependant upon continued expansion of the franchise network of U-Swirl, Inc. and the success of their franchisees. 13 Results of Operations Three Months Ended May 31, 2014 Compared to the Three Months Ended May 31, 2013 Basic earnings per share decreased 36.8% from $.19 during the three months ended May 31, 2013 to $.12 during the three months ended May 31, 2014. Revenues increased by $144,300 in the three months ended May 31, 2014 compared to the three months ended May 31, 2013. This increase in revenues was due primarily to an increase in franchise related revenue, partially offset by a decline in factory sales resulting from a decrease in shipments of product to customers outside our network of franchised retail stores. Operating income decreased 25.2% from $1.82 million for the three months ended May 31, 2013 to $1.36 million for the three months ended May 31, 2014. Net income decreased 39.2% from $1.18 million in the three months ended May 31, 2013 to $717,000 in the three months ended May 31, 2014. The decrease in operating income and net income was due primarily to a decrease in franchise fees, a decrease in factory revenues and a decrease in factory margins partially offset by an increase in net income associated with U-Swirl’s operations. Revenues Three Months Ended May 31, $ % ($’s in thousands) Change Change Factory sales $ $ $ ( 415.4 ) %) Retail sales % Franchise fees ( 219.0 ) %) Royalty and marketing fees % Total $ $ $ % Factory Sales The decrease in factory sales for the three months ended May 31, 2014 versus the three months ended May 31, 2013 was primarily due to a 10.8% decrease in shipments of product to customers outside our network of franchised retail stores, a 6.2% decrease in the average number of domestic Rocky Mountain Chocolate Factory franchised stores in operation and a 4.9% decrease in same-store pounds purchased by our network of franchise stores. We believe that the decrease in purchases by franchise and specialty market customers was primarily the result of weather adversely affecting our customers, resulting in excess retail inventories at the end of the fourth quarter of the prior fiscal year. Retail Sales The increase in retail sales was primarily due to changes in retail units in operation, primarily as a result of the acquisition of a controlling interest in U-Swirl, Inc. Same store sales at all Company-owned stores and cafés decreased 2.7% in the three months ended May 31, 2014 compared to the three months ended May 31, 2013. Royalties, Marketing Fees and Franchise Fees The increase in royalties and marketing fees from the three months ended May 31, 2013 to the three months ended May 31, 2014 resulted from a 72.
